Citation Nr: 1146315	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  07-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome (IBS).

2.  Entitlement to a total evaluation based individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel




INTRODUCTION

The Veteran served on active duty from January 1957 to January 1959.  This appeal arose before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal was remanded for additional development in November 2009 and October 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's IBS is manifested by watery stools three times per day, with no constipation, abdominal pain, or swelling.

2.  Service connection is in effect for anxiety disorder, currently rated as 50 percent disabling, and IBS, currently rated as 10 percent disabling; the combined evaluation for all service-connected disabilities is 60 percent. 

3.  The Veteran reports education through four years of college and employment as a purchasing manager; he reports that he last worked on a fulltime basis in February 1995, when he retired after 40 years of employment. 

4.  The Veteran's service-connected disabilities, when considered in isolation from other factors, do not preclude the Veteran from securing or following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for service-connected IBS have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, Diagnostic Codes 7319 (2011).

2.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, VA examinations with respect to the issues on appeal were obtained in January 2005, February 2006, August 2007, March 2010, and February 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA examiners considered all of the pertinent evidence of record and the statements of the appellant.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since the most recent VA examinations, and the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Thus, these examinations are considered adequate for rating purposes.

Finally, this appeal was previously remanded by the Board in September 2010.  As relevant here, the Board instructed that the RO obtain a list of the Veteran's outpatient treatment for gastrointestinal disorders from 2008 to the present, obtain the records of inpatient gallbladder surgery performed in late 2009, and schedule the Veteran for a VA examination to ascertain the current severity of his IBS.  The Board is satisfied there was substantial compliance with its September 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the Board finds that there is no Stegall violation in this case, and the duties to notify and assist have been met.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating was not limited to that reflecting the then-current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

IBS is evaluated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7319.  DC 7319, as in effect throughout the pendency of this appeal, provides a 10 percent rating where the evidence reveals moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted when the evidence demonstrates severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  A 30 percent evaluation is the maximum schedular evaluation provided under DC 7319.

Here, the Veteran was afforded a VA digestive conditions examination in August 2007, at which time he was diagnosed with mild-to-moderate IBS.  The examiner noted that the Veteran had mild intermittent fatty food intolerance and that one of his sonograms in 2002 suggested a gallstone.  The Veteran indicated that he had a private colonoscopy in Puerto Rico which was unavailable for review.  The Veteran reported that every three weeks he experiences 4 to 5 days of 8 to 10 stools per day with lower gastrointestinal gas during mentally stressful situations.  There was no history of nausea, vomiting, or constipation.  Rather, the Veteran reported only episodic diarrhea several times weekly but less than daily.  He further reported mild, "colicky, crampy" abdominal pain for about 1 to 2 hours weekly.  Computed tomography (CT) scans of the abdomen revealed no significant abnormalities, while an echogram of the abdomen revealed a possible small gallstone and borderline distended gallbladder.  The examiner concluded that the Veteran's IBS had merely a moderate effect on chores, exercise, sports, recreation, traveling, and toileting; a mild effect on shopping, feeding, and dressing; and no effect on bathing and grooming.  

The Veteran was also afforded a VA digestive conditions examination in March 2010, at which time he was diagnosed with irritable bowel syndrome.  At the time, the Veteran indicated that his IBS had worsened due to his increased anxiety.  He further indicated that he experiences several good days and then his IBS symptoms start again when his anxiety increases, and that he already had 2 bowel movements prior to arriving at his examination that day.  The examiner indicated that his IBS had a severe effect on exercise, sports, and traveling; a moderate effect on chores, shopping, recreation, feeding, bathing, dressing, and toileting; and no effect on grooming.  Nonetheless, the examiner opined that the current severity of his IBS was merely mild-to-moderate based on subjective complaints of increasing bouts of bowel movements.  

Pursuant to the Board's October 2010 remand instructions, the Veteran was afforded another VA examination in February 2011, at which time he was again diagnosed with IBS.  The Veteran denied a history of nausea, vomiting, constipation, abdominal mass, abdominal pain, or abdominal swelling; however, he endorsed a history of diarrhea and fecal incontinence with mild fecal leakage, although no pads were required.  Upon objective examination, the Veteran's bowel sounds were normal, with no palpable mass.  There was no abdominal tenderness.  The examiner opined that the Veteran's IBS was still of mild severity, although the frequency of his symptoms had increased to a daily basis rather than the biweekly basis on which they occurred prior to the last few months due to an increase in his anxiety level.  Specifically, the Veteran noticed diarrhea frequency of three times per day in the last three months.  He described his stool as watery but not bloody, and indicated that he underwent a cholecystectomy in 2009.  

The examiner concluded that the Veteran's current complaints of diarrhea were at least as likely as not related to his history of IBS, and that his IBS symptoms worsened as his anxiety level increased.  However, the examiner could not comment on how the Veteran's cholecystectomy affected his symptoms of diarrhea without resorting to mere speculation.  The examiner opined that the Veteran's IBS did not have any effect on his usual daily activities, although the Veteran reported that he was scared to go out because he had accidents in the past and wanted to stay close to a toilet.  

Also pursuant to the Board's October 2010 remand instructions, the RO sent the Veteran correspondence in October 2010 requesting him to provide the inpatient records from his December 2009 gallbladder surgery to determine whether that surgery affected his gastrointestinal symptomatology.  However, the Veteran only provided copies of the invoices paid by his medical plans for the December 2009 surgery.  In correspondence dated in October 2011, the Veteran contended that the presence of the scars was "sufficient evidence" that gallbladder surgery was performed.  The Veteran did not address whether the gallbladder surgery did or did not affect the symptoms of IBS.

The evidence shows that the Veteran reported watery stools three times per day, with no constipation, abdominal pain, or swelling.  Although the Board concedes that this is more severe than the symptomatology reported on previous examination reports, it still does not constitute evidence of the "more or less constant abdominal distress" contemplated by the criteria for a 30 percent evaluation.  As such, these IBS symptoms are more consistent with the currently assigned 10 percent evaluation than a 30 percent evaluation.  

In particular, the Board notes that, although the Veteran reports that he must stay near a toilet and is afraid to go out because he has had "accidents," there is no evidence that the Veteran uses, has used, or has purchased absorbent materials.  No provider has indicated that the Veteran wears any items other than ordinary clothing.  The August 2011 primary care note reflects that the Veteran remains independent with bathing, with doing all of his own laundry, and his own shopping.  There is no evidence that IBS has resulted in difficulty for the Veteran in doing his own doing laundry, or requires frequent changes of clothing, or requires special clothing.  February 2010 treatment notes reflect that the Veteran continued to drive his own car.  He has not reported inability to drive as a result of GI discomfort or incontinence.  

August 2011 outpatient treatment notes reflect that the Veteran, then 78, remained able to attend medical appointments alone, traveling to those appointments by public transportation or driving his own car.  There is no objective evidence that the Veteran has changed his activities of daily living because of diarrhea or incontinence.  The Board finds that these facts are consistent with a 10 percent evaluation for IBS and are inconsistent with a 30 percent evaluation for IBS.  

The RO considered whether an increased initial evaluation was warranted for the Veteran's IBS on an extraschedular basis.  The evidence establishes that the Veteran has not required hospitalization for treatment of IBS, and the evidence is devoid of any showing of some impairment which would otherwise render impractical the application of the regular schedular standards.  In particular, the Board notes that, although the Veteran has reported increased frequency of diarrhea and has reported occasional incontinence, there is no evidence that the Veteran uses absorbent materials or any assistive clothing or device, such as special underwear, or has increased difficulty with personal hygiene or laundry, due to fecal incontinence.  In the absence of evidence of such factors, the Board agrees with the RO's determination that consideration of a higher initial evaluation on an extraschedular basis is not warranted.  

TDIU

The Veteran also seeks entitlement to a TDIU.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining and retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the Veteran's service connected disabilities are anxiety disorder, currently rated as 50 percent disabling, and IBS, currently rated as 10 percent disabling.  These service connected disabilities, combined under 38 C.F.R. § 4.25, are considered 60 percent disabling. 

As shown above, the service-connected disabilities combine to merely 60 percent, short of the 70 percent required for two or more disabilities; as such, the service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.  

On a TDIU application filed in August 2005, the Veteran reported education through four years of college and employment as a purchasing manager.  He indicated that he last worked fulltime in February 1995, after about 10 years with that employer and about 40 years of regular employment, but that he did not leave his job because of his disabilities and that he does not receive nor expect to receive disability retirement benefits or workers compensation benefits.  He reported that his anxiety and IBS prevent him from securing or following any substantially gainful occupation, and explained that employers will not hire him because the side effects of the medication used to treat his service-connected disabilities render him unable to function; however, he also conceded that he had not attempted to obtain employment since his retirement.

The Veteran was afforded a VA mental disorders examination in January 2005, at which time the examiner diagnosed him with anxiety disorder, not otherwise specified.  The examiner noted that the Veteran had a history of employment stability even thought he had not worked for the past 10 years due to retirement.  However, the examiner opined that the Veteran would likely have some level of dysfunction as a result of his current symptoms if he were of non-retirement age, although he would remain psychiatrically employable.  

The Veteran was afforded a subsequent VA mental disorders examination in February 2006, at which time he was diagnosed with moderate major depressive disorder without psychotic features as well as anxiety disorder not otherwise specified.  The examiner opined that the Veteran appeared to have moderate social impairment and severe occupational impairment; however, he could not opine as to whether the Veteran was employable without resorting to speculation.  Although the Veteran claimed to the examiner that he was unemployable and that he had not worked in 10 years due to a poor work history, the examiner emphasized that he was 72 years old and beyond the age where people usually retire due to age.  

At the Veteran's August 2007 and March 2010 VA digestive conditions examinations, the examiners indicated that the Veteran's IBS merely had a moderate effect on his chores.  

A March 2010 VA mental disorders examination report diagnosed the Veteran with generalized anxiety disorder and noted that he retired from his position as a civil engineer in 1996 after over 40 years of employment due to age or duration of work.  The examiner explained that a combination of age factors, mental conditions, and health problems made the likelihood of any occupational position most unlikely.  

The Board acknowledges that the Veteran's service-connected anxiety and IBS undoubtedly impacted employment to some extent, but to conclude that all forms of employment were precluded by anxiety and IBS would not be reasonable, given the evidence as set forth above.  As was noted in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993): 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a) (1992).  

Van Hoose, 4 Vet. App. at 363.  Thus, in this case, as in Van Hoose, it is the Board's conclusion that all employment, even sedentary, has not been precluded due solely to service-connected disabilities.  The evidence clearly establishes that the Veteran retired from his job in 1995 after over 40 years of employment due to his advanced age rather than due to any service-connected disability, and that he has not attempted to seek employment since his retirement.  The Veteran is currently 78 years of age.  The March 2010 VA examiner opined that a combination of factors, including the Veteran's age, mental conditions, and his health problems as a whole made the likelihood of any occupational position most unlikely.  This medical opinion is unfavorable to a finding that service-connected disabilities alone preclude employment.  Other than the Veteran's own statements, there is no indication that his service-connected disabilities alone preclude him from performing sedentary work.  

The Veteran reported, at the time of a February 2010 outpatient visit, that he had not taken fluoxetine as prescribed for depression because he did not think that he could take this medication and drive.  This evidence establishes that the Veteran continues to drive; August 2011 outpatient treatment notes reflect that the Veteran remains able to drive despite his service-connected disabilities.  The August 2011 outpatient treatment notes reflect that the Veteran and his divorced son live together and that the Veteran does his own shopping, cooking, laundry, and is independent in hygiene and activities of daily living.  The Veteran attends medical appointments independently, either taking public transportation or driving.  The fact that the Veteran continues to perform these work-like activities despite his service-connected disabilities demonstrates that the Veteran is capable of performing at least some of the types of physical and mental acts required by employment, and demonstrates that the service-connected disabilities alone do not preclude employment.  As such, the RO's decision not to refer this issue to the Director of Compensation and Pension Service for consideration of a TDIU was correct.  

In making this determination, the Board finds that the benefit of the doubt doctrine is inapplicable, and that the claim for TDIU must therefore be denied.  See 38 C.F.R. § 5107(b); Gilbert, supra. 


ORDER

An initial evaluation in excess of 10 percent for IBS is denied.

Entitlement to TDIU is denied.




____________________________________________
Tresa M. Schlecht
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


